UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :         98cr778 (DLC)
               -v-                     :
                                       :             ORDER
CHARLES MICHAEL KEE,                   :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On May 19, 2021, defense counsel informed the Court that

the defendant prefers that the June 25 resentencing in this

matter occur via videoconference as opposed to in person.    On

May 27, 2021, the Government responded to this Court’s Order of

May 19, 2021 informing that the facility where defendant is

housed can conduct remote proceedings via Zoom or WebEx.

Accordingly, it is hereby

     ORDERED that the conference shall proceed as scheduled via

the Zoom videoconference platform, if that platform is

reasonably available.   To access the conference, please follow

this link:

https://www.zoomgov.com/j/1616547837?pwd=R3FWeFd2dTBvODB2b241ZWt

YaHlMZz09

     To use this link, you may need to download software to use

the platform’s videoconferencing features. Participants are

directed to test their videoconference setup in advance of the
